DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,421,471. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found in claims 1-8 of the instant application is found within claims 1-5 of U.S. Patent No. 11,421,471. The claims correspond as follows:

17/893,507
US 11, 421, 471
Claims
1
1

2
2

3
1

4
4

5
5

6
5

7
8

8
8


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 5 recite “said access barrier openable to said open position which permits an adult human ingress to and egress from said confined space through said first access opening”, and “the gate extends across said first access opening and obstructs the ingress of an adult human into said confined space”, and “a confined space large enough to contain a human adult”. This renders the claim indefinite, as the metes and bounds of the above limitations are vague and unclear (i.e. “adult humans” are an incredibly diverse group, with an incredibly diverse range of sizes, and it is unclear exactly what range of sizes is intended to be claimed by the phrases “permits an adult human ingress to and egress” and “obstructs the ingress of an adult human”, and “large enough to contain a human adult”). Further, it is unclear if Applicant is intending to claim “an adult human” via the numerous recitations of “an adult human”. If so, Examiner notes that no patent may issue a claim directed to or encompassing a human organism, and therefore the claims would be directed to nonstatutory subject matter. Appropriate correction is required. 
Claim 5 recites “a supply of at least one condition to the confined space for performing an operation, wherein said at least one condition would present an imminent danger to the survivability of a human adult present within said confined space during said operation”. This renders the claim indefinite, as “a supply of at least one condition” that “would present an imminent danger to the survivability of a human adult” is extremely vague and unclear. Examiner notes that it is unclear what exactly is being claimed by the phrase “a supply of at least one condition” (i.e. is supplying a condition a process step? If so, Claim 5 is an apparatus claim including method steps, which is indefinite. See MPEP 2173.05. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C, 112, second paragraph), and a condition that would “present an imminent danger to the survivability of a human adult” is extremely vague and considered indefinite (i.e. it is unclear exactly what “conditions” would be considered to “present an imminent danger to the survivability of a human adult”, as an incredibly vast array of “conditions” could present “imminent danger” to adult humans, and the limitation is therefore unclear). Appropriate correction is required. 
 Claims 2-4 and 6-8 are rejected as depending from a rejected base claim. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Sickenius (US 5,927,011).
Regarding claim 1, as best understood, Sickenius discloses a safety system comprising: a confined space (considered building in which safety gate in installed for use) comprising at least a first access opening (Figures 4a and 4b, doorway) and a selectively openable and closable access barrier (Figures 4a and 4b, element 12) which is selectively movable from a closed position to an open position (See Figure 4b for “open” position), said access barrier openable to an open position which permits an adult human ingress to and egress from said confined space through said first access opening and closable to a closed position which does not permit ingress and egress through said first access opening; a safety gate (Figures 4a and 4b, element 49) movable from a closed position, wherein the gate extends across said first access opening and obstructs the ingress of an adult human (Considered position when door is closed, and element 49 is positioned behind element 12, as shown in Figure 4b, Examiner notes that both element 49 and element 12 “obstruct ingress” in this position) into said confined space through said first access opening, to a safety position (See Figure 4a) which does not permit said access barrier to be positioned in said closed position.  
Regarding claim 2, Sickenius discloses wherein said safety gate is biased toward said safety position (See Figure 4a, element 49 is biased into the position illustrated in 4a via at least element 54).
Regarding claim 5, as best understood, Sickenius discloses operating equipment comprising: a structure defining a confined space (“Structure” is considered building in which safety gate of Sickenius is installed for use) and comprising at least a first access opening (See Figures 4a and 4b, doorway) which is large enough for human ingress into and egress from said confined space; [a supply of at least one condition to the confined space for performing an operation, wherein said at least one condition would present an imminent danger to the survivability of a human adult present within said confined space during said operation]* (Examiner notes that a residential or office building would be entirely capable of including numerous “conditions” that could “present an imminent danger to the survivability of a human adult”); a selectively openable and closable access barrier (Figures 4a and 4b, element 12) which is selectively movable from a closed position to an open position (See Figure 4b for “open” position), said access barrier openable to an open position which permits an adult human ingress to and egress from said confined space through said first access opening and closable to a closed position which does not permit ingress and egress through said first access opening (See at least Figures 4a and 4b, element 12 is a fully functional door); a safety gate (Figures 4a, and 4b, element 49) movable from a closed position, wherein the gate extends across said first access opening and obstructs the ingress of an adult human into said confined space through said first access opening (Considered position when door is closed, and element 49 is positioned behind element 12, as shown in Figure 4b, Examiner notes that both element 49 and element 12 “obstruct ingress” in this position), to a safety position which does not permit said access barrier to be positioned in said closed position (See Figures 4a).  
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “operating equipment”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the operating equipment disclosed by Sickenius is entirely capable of the intended use statement. Examiner notes that the building in which the safety gate of Sickenius is installed is entirely capable of “at least one condition to the confined space for performing an operation, wherein said at least one condition would present an imminent danger to the survivability of a human adult present within said confined space during said operation”. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 6, as best understood, Examiner notes that the building of Sickenius is entirely capable of achieving “an extreme temperature” that would be dangerous for certain adult humans. 

Claims 1 and 5-6 are rejected under 35 U.S.C. 102a1 as being anticipated by
Machledt et al. (US 2005/0000175) (hereinafter Machledt).
Regarding claims 1 and 5, as best understood, Machledt discloses operating equipment comprising: a structure defining a confined space (Figure 1, element 1) and comprising at least a first access opening (See Figure 1) which is large enough for human ingress into and egress from said confined space; [a supply of at least one condition to the confined space for performing an operation, wherein said at least one condition would present an imminent danger to the survivability of a human adult present within said confined space during said operation]* (Examiner notes that utilities vault of Machledt would be entirely capable of including numerous “conditions” that could “present an imminent danger to the survivability of a human adult”); a selectively openable and closable access barrier (Figure 1, element 30) which is selectively movable from a closed position to an open position (See Figures 1 and 4 for “open” position), said access barrier openable to an open position which permits an adult human ingress to and egress from said confined space through said first access opening and closable to a closed position which does not permit ingress and egress through said first access opening; a safety gate (Figure 4, element 60) movable from a closed position, wherein the gate extends across said first access opening and obstructs the ingress of an adult human into said confined space through said first access opening (See Figure 4, element 60 is hingedly connected to the opposite side of element 1 with respect to element 30, and is capable of numerous positions that would obstruct ingress of an adult human), See paragraphs [0044-0045]), to a safety position which does not permit said access barrier to be positioned in said closed position (See Figure 4, as configured in Figure 4, element 30 cannot be moved to the “closed position” due to interference from elements 60 and 42).  
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “operating equipment”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the utilities vault disclosed by Machledt is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 6, as best understood, Examiner notes that the utilities vault of Machledt is entirely capable of achieving “an extreme temperature” that would be dangerous for adult humans. 


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102a1 as being anticipated by
Thielmann et al. (US 9,228,386) (hereinafter Thielmann)
Regarding claim 1, as best understood, Thielmann discloses safety system comprising: a confined space (Figure 2a, considered inside element 20) comprising at least a first access opening and a selectively openable and closable access barrier (Figures 1a-2b, element 11) which is selectively movable from a closed position to an open position, said access barrier openable to said open position which permits an adult human ingress to and egress from said confined space through said first access opening and closable to said closed position which does not permit ingress and egress through said first access opening; a safety gate (Figures 1a-2b, element 21) movable from a closed position (Figure 1a), wherein the gate extends across said first access opening and obstructs the ingress of an adult human into said confined space through said first access opening, to a safety position (Considered position illustrated in Figure 2a) which does not permit said access barrier to be positioned in said closed position (See Figure 2a, Examiner notes that element 11 cannot close as long as element 21 remains in the “open position”).  
Regarding claim 2, Thielmann discloses wherein said safety gate is biased toward said safety position (See Figure 2b, element 21 is biased to the position of element 2a via elements 30 and 40).  
Regarding claim 5, as best understood, Thielmann discloses operating equipment comprising: a structure defining a confined space (Figure 2a, area inside element 20) large enough to contain a human adult and comprising at least a first access opening which is large enough for human ingress into and egress from said confined space; a supply of at least one condition (See at least column 1, lines 13-28, considered “condition” generated via “Freezer”, “baking oven”, “dishwasher”, “steam cooker”) to the confined space for performing an operation, wherein said at least one condition would present an imminent danger to the survivability of a human adult present within said confined space during said operation; a selectively openable and closable access barrier (Figure 1a-2b, element 11) which is selectively movable from a closed position to an open position, said access barrier openable to an open position which permits an adult human ingress to and egress from said confined space through said first access opening and closable to a closed position which does not permit ingress and egress through said first access opening; a safety gate (Figure 1a-2b, element 21) movable from a closed position, wherein the gate extends across said first access opening and obstructs the ingress of an adult human into said confined space through said first access opening, to a safety position which does not permit said access barrier to be positioned in said closed position.  
Regarding claim 6, Thielmann discloses wherein said condition comprises at least one of an extreme temperature, a vacuum, high pressure, steam and or a toxic chemical (See at least column 1, lines 13-28, considered “condition” generated via “Freezer”, “baking oven”, “dishwasher”, “steam cooker”)
Regarding claims 7 and 8, Thielmann discloses wherein said operating equipment is one of an autoclave, a chemical sterilizer, and wash equipment (See at least column 1, lines 13-28, considered at least “dishwasher”)


Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by
Kjellstrom (US 4,982,474) 
Regarding claim 1, as best understood, Kjellstrom discloses a safety system comprising: a confined space comprising at least a first access opening and a selectively openable and closable access barrier (Figures 1-3, element 4)  which is selectively movable from a closed position to an open position, said access barrier openable to said open position which permits an adult human ingress to and egress from said confined space through said first access opening and closable to said closed position (See Figure’s 1-3) which does not permit ingress and egress through said first access opening; a safety gate (Figures 1-3, element 6) movable from a closed position (See Figure 3), wherein the gate extends across said first access opening and obstructs the ingress of an adult human into said confined space through said first access opening, to a safety position (See Figure 2) which does not permit said access barrier to be positioned in said closed position.
Regarding claim 3, as best understood, Kjellstrom discloses wherein said safety gate remains in said closed position in the absence of outside forces (column 3, lines 5-15) but when said safety gate is moved from said closed position, said safety gate automatically moves to said safety position (column 2, lines 48-65).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kjellstrom (US 4,982,474). 
Regarding claim 4, Although the specific intended use for the apparatus of Kjellstrom is not explicitly indicated as being selected from the group consisting of autoclaves, bulk sterilizers, washers, vaults, freezers, machines, pens, and cold storage rooms, Examiner notes that the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the apparatus disclosed by Kjellstrom is entirely capable being configured for use with one of autoclaves, bulk sterilizers, washers, vaults, freezers, machines, pens, and cold storage rooms. Examiner further notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Additionally, Examiner takes Official Notice that it is old and well known in the art to configure a door for use with one of autoclaves, bulk sterilizers, washers, vaults, freezers, machines, pens, and cold storage rooms, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use with door apparatus of Kjellstrom with one of a autoclave, bulk sterilizer, washer, vault, freezer, machine, pen, and cold storage room, Since these configurations are well known to include the use of a door, and the door blocking device of Kjellstrom would be found useful in particular applications of autoclaves, bulk sterilizers, washers, vaults, freezers, machines, pens, and cold storage rooms where it would desirable to hold the closable barrier in a partly open position, such that the barrier cannot be inadvertently positioned in the closed position, as well as for the prevention of finger injuries to users as explicitly disclosed by Kjellstrom (See Abstract).  
Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a door for use with one of autoclaves, bulk sterilizers, washers, vaults, freezers, machines, pens, and cold storage rooms, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and using an existing door arrangement with one of autoclaves, bulk sterilizers, washers, vaults, freezers, machines, pens, and cold storage rooms would be a predictable solution with a reasonable expectation of results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634